394 F.2d 814
Edgar SPARKS, Appellant,v.UNITED STATES of America, Appellee.
No. 24599.
United States Court of Appeals Fifth Circuit.
May 15, 1968.

John S. Tucker, Jr., Birmingham, Ala., for appellant.
R. Macey Taylor, Asst. U. S. Atty., Birmingham, Ala., Macon L. Weaver, U. S. Atty., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Sparks was convicted under three counts of an indictment charging him with violating the Internal Revenue Code. One count charged him with possession of an unregistered distillery in violation of 26 U.S.C.A. § 5179; another with carrying on the business of a distiller without bond in violation of 26 U.S.C.A. § 5601(a) (4); and still another with working at a distillery upon which no sign denoting a registered distillery had been posted, see 26 U.S.C.A. § 5681(c).


2
The appeal is based on the sole contention that the evidence was insufficient to warrant conviction. We reject this contention. The evidence was entirely sufficient. There was testimony that Sparks was seen carrying sugar from a truck owned by him to the stills and was also seen putting sugar in one of the still vats. There were two 588 gallon stills in which mash was set up. Sparks was seen stirring the mash.


3
Affirmed.